Citation Nr: 1436132	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-42 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for plantar fasciitis.

2.  Entitlement to a rating in excess of 30 percent for left patellar tendonitis with degenerative arthritis.

3.  Entitlement to a rating in excess of 30 percent for right knee disorder with degenerative arthritis.

4.  Entitlement to a rating in excess of 20 percent for left shoulder strain.

5.  Entitlement to a rating in excess of 10 percent for right (dominant) shoulder disorder.

6.  Entitlement to a compensable rating for status post reconstruction of the left anterior maxillary alveolus with autologous bone graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to November 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, Florida RO.  An interim [April 2010] rating decision granted an increased rating of 10 percent for degenerative joint disease of the right (dominant) shoulder.  The claims file is in the jurisdiction of the Montgomery, Alabama RO.

The issues regarding increased ratings for disabilities of the left knee, right knee, left shoulder, right shoulder, and status post reconstruction of the left anterior maxillary alveolus with autologous bone graft, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of an increased rating for plantar fasciitis; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for an increased rating for plantar fasciitis; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In October 2009, the Veteran filed a substantive appeal perfecting his appeal in the matters of increased ratings for plantar fasciitis, disabilities of both knees and both shoulders, and status post reconstruction of the left anterior maxillary alveolus with autologous bone graft.  In May 2010, the Veteran submitted a statement indicating that he was withdrawing the matter regarding plantar fasciitis.  The Veteran stated, "At this time I would like to withdraw my claim for evaluation for plantar fasciitis."  As the Veteran has withdrawn his appeal in such matter, there remain no allegations of error of fact or law for appellate consideration in the matter of an increased rating for plantar fasciitis.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking an increased rating for plantar fasciitis is dismissed.


REMAND

Regarding the Veteran's left patellar tendonitis with degenerative arthritis, right knee disorder with degenerative arthritis, left shoulder strain, right (dominant) shoulder disorder, and status post reconstruction of the left anterior maxillary alveolus with autologous bone graft, the Board notes that the most recent VA examination for these disabilities took place in January 2010.  While a new examination is not required simply because of the time which has passed since the last examination (more than four and a half years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current symptoms of left patellar tendonitis with degenerative arthritis, right knee disorder with degenerative arthritis, left shoulder strain, right (dominant) shoulder disorder, and status post reconstruction of the left anterior maxillary alveolus with autologous bone graft.  To fully assist the Veteran, a more current examination is appropriate.

Finally, a review of the claims file found that the most recent VA treatment records in evidence (including in Virtual VA and VBMS) are from April 2010, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since April 2010.  

2.  Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected left patellar tendonitis with degenerative arthritis, right knee disorder with degenerative arthritis, left shoulder strain, right (dominant) shoulder disorder, and status post reconstruction of the left anterior maxillary alveolus with autologous bone graft.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  

Examination findings pertinent to each of the disabilities on appeal should be reported to allow for application of all potential VA rating criteria for these disabilities.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

Please provide a detailed rationale for all opinions stated. 

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


